DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-11, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 6,498,369) in view of Edwards et al. (US 2005/0088589) and Hayashi et al. (US 2008/0291350).
	As to claim 2, Yamazaki discloses in figures 1 and 6: a first electrode layer 136 and a second electrode layer 124 over a first substrate 101; a liquid crystal layer 605 over the first electrode layer and the second electrode layer; a counter electrode layer 603 over the liquid crystal layer; a second substrate 602 over the counter electrode layer; and a transistor 303 in a driver circuit, the transistor comprising: a channel formation region 122, the channel formation region comprising a first region; a source region 120, the source region comprising a second region, wherein the first electrode layer 136 is a pixel electrode (column 7, line 25) formed in a position overlapping with the counter electrode with the liquid crystal layer therebetween, wherein the second electrode 124 is an electrode layer of the driver circuit formed in a position overlapping 
Yamazaki does not disclose a first counter electrode and a second counter electrode which are separated from each other.  Edwards discloses in figures 1 and 2, a shielding electrode 60A (second counter electrode layer) which is separated from the common electrode 32 (first counter electrode layer).  Because the shielding electrode 60A has an elongated shape, it is interpreted as having a branching comb-like portion.  Edwards teaches in paragraph [0034] that providing separate shielding electrodes which are separated from the common electrode allows shielding voltages to be independently controlled, reducing signal interference between different circuits and reducing power consumption.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yamazaki by providing a second counter electrode layer which is separated from the first counter electrode layer as disclosed by Edwards in order to allow shielding voltages to be independently controlled, which reduces signal interference between different circuits and reduces power consumption.
Yamazaki does not disclose a thin film transistor with an oxide semiconductor layer.  Hayashi discloses in paragraph [0006], a thin film transistor with an oxide semiconductor layer comprising indium, gallium and zinc which has excellent field effect mobility.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Yamazaki to include a thin film transistor with an oxide semiconductor layer comprising indium, gallium and zinc because of the excellent field effect mobility taught by Hayashi.
As to claim 8, Yamazaki discloses in figures 1 and 6: a first electrode layer 136 and a second electrode layer 124 over a first substrate 101; a liquid crystal layer 605 over the first electrode layer and the second electrode layer; a counter electrode layer 603 over the liquid crystal layer; a second substrate 602 over the counter electrode layer; and a transistor 303 in a driver circuit, the transistor comprising: a channel formation region 122, the channel formation region comprising a first region; a source region 120, the source region comprising a second region, wherein the first electrode layer 136 is a pixel electrode (column 7, line 25) formed in a position overlapping with the counter electrode with the liquid crystal layer therebetween, wherein the second electrode 124 is an electrode layer of the driver circuit formed in a position overlapping with the counter electrode layer with the liquid crystal therebetween, wherein the second electrode layer 124 overlaps the channel formation region 122 of the transistor.
Yamazaki does not disclose a first counter electrode and a second counter electrode which are separated from each other.  Edwards discloses in figures 1 and 2, a shielding electrode 60A (second counter electrode layer) which is separated from the common electrode 32 (first counter electrode layer).  Because the shielding electrode 60A has an elongated shape, it is interpreted as having a branching comb-like portion.  Edwards further discloses in figure 1 and paragraph [0035], first and second conductive particles 65 which electrically connect the common electrode 32 (first counter electrode layer) to conductive tracks (third and fourth electrode layers).  Edwards teaches in paragraph [0034] that providing separate shielding electrodes which are separated from the common electrode allows shielding voltages to be independently controlled, reducing signal interference between different circuits and reducing power consumption.  
Yamazaki does not disclose a thin film transistor with an oxide semiconductor layer.  Hayashi discloses in paragraph [0006], a thin film transistor with an oxide semiconductor layer comprising indium, gallium and zinc which has excellent field effect mobility.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Yamazaki to include a thin film transistor with an oxide semiconductor layer comprising indium, gallium and zinc because of the excellent field effect mobility taught by Hayashi.
As to claims 3 and 9, Yamazaki in view of Edwards and Hayashi discloses all of the elements of the claimed invention discussed above regarding claims 2 and 8.  Edwards further discloses that a potential of the first counter electrode layer is different from a potential of the second counter electrode layer (paragraphs [0034]-[0035]).
As to claims 4 and 10, Yamazaki in view of Edwards and Hayashi discloses all of the elements of the claimed invention discussed above regarding claims 2 and 8.  Yamazaki further discloses in figure 1 that the first electrode layer 136 is electrically connected to a thin film transistor 304 in a pixel portion.
As to claims 5 and 11, Yamazaki in view of Edwards and Hayashi discloses all of the elements of the claimed invention discussed above regarding claims 2 and 8.  
As to claim 6, Yamazaki in view of Edwards and Hayashi discloses all of the elements of the claimed invention discussed above regarding claim 2.  Edwards further discloses in figure 1 and paragraph [0035], a conductive particle 65 which electrically connects the common electrode 32 (first counter electrode layer) to conductive tracks (third electrode layer).
As to claim 7, Yamazaki in view of Edwards and Hayashi discloses all of the elements of the claimed invention discussed above regarding claim 2.  Edwards further discloses in figure 1 and paragraph [0035], a conductive particle 65 which electrically connects the shielding electrode 60A (second counter electrode layer) to conductive tracks (fourth electrode layer).
	As to claims 18 and 19, Yamazaki in view of Edwards disclose all of the elements of the claimed invention discussed above regarding claims 2 and 8.  Furthermore, the first electrode layer 136 disclosed by Yamazaki and the common electrode 32 (first counter electrode layer) disclosed by Edwards are in a pixel region, whereas the driver circuit disclosed by Yamazaki is outside the pixel region.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 6,498,369) in view of Edwards et al. (US 2005/0088589) and Hayashi et al. (US 2008/0291350) as applied to claim 2 above, and further in view of Kusumoto (US 5,576,967).
Yamazaki in view of Edwards and Hayashi discloses all of the elements of the claimed invention discussed above regarding claim 2.  Hayashi further discloses in .
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 6,498,369) in view of Edwards et al. (US 2005/0088589) and Hayashi et al. (US 2008/0291350) as applied to claim 2 above, and further in view of Yamazaki et al. (US 2009/0009677).
Yamazaki (‘369) in view of Edwards discloses all of the elements of the claimed invention discussed above regarding claim 2.  Hayashi further discloses in paragraph [0006], a thin film transistor with an oxide semiconductor layer comprising indium, gallium and zinc.  Yamazaki (‘369) in view of Edwards and Hayashi does not disclose that the oxide semiconductor includes a needle like crystal in a film thickness direction.  Yamazaki (‘677) discloses in paragraph [0070], an oxide semiconductor film having needle like crystals grown in the direction of a normal line with respect to the surface of the substrate (i.e. a film thickness direction).  Yamazaki (‘677) further discloses in paragraph [0070] that such a semiconductor layer exhibits increased stability.  .
Claim 16 and 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 6,498,369) in view of Edwards et al. (US 2005/0088589) and Hayashi et al. (US 2008/0291350) as applied to claims 2 and 8 above, and further in view of WO2009/093625, with Yano et al. (US 2010/0295042) serving as an English translation of WO2009/093625.
Yamazaki in view of Edwards and Hayashi discloses all of the elements of the claimed invention discussed above regarding claim 2, but does not disclose that a concentration of oxygen in the first region is higher than a concentration of oxygen in the second region.  Yano discloses in figure 1, a transistor 1 comprising a channel formation region 42 (paragraph [0097]) including an oxide semiconductor (paragraph [0099]), and a source region 44 (paragraph [0097]) including the oxide semiconductor (paragraph [0099]), wherein the oxygen concentration in the channel formation region is higher than the oxygen concentration in the source region (paragraph [0047]).  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Yamazaki by providing a transistor wherein the oxygen concentration in the channel formation region is higher than the oxygen concentration in the source region as disclosed by Yano, because Yano teaches that controlling the oxygen concentration to be higher in the channel formation region than in the source region results in a highly reliable field effect transistor (paragraph [0047]).
Response to Arguments
Applicant’s arguments with respect to claims 2-19 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based on applying the previously cited prior art of Hayashi et al. (US 2008/0291350) to claims 2 and 8.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a semiconductor device comprising the combination required by claim 12, including a fifth electrode layer over the first substrate, a third conductive particle between the fourth electrode layer and the second counter electrode layer, wherein the fifth electrode layer is electrically connected to the second counter electrode layer through the third conductive particle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871